UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24681 HEALTH SYSTEMS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 82-0513245 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 42 W. 39th Street, 6th Floor, New York, NY 10018 (Address of principal executive offices, including zip code) (212) 798-9400 (Registrant’s telephone number, including area code) 489 N. Reo Street, Suite 300, Tampa Florida 33609 (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark if the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of November 11, 2008, the issuer had 7,991,490 shares of common stock outstanding. Table of Contents HEALTH SYSTEMS SOLUTIONS, INC. FORM 10-Q INDEX Page PART I ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 19 PART II ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 i Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS HEALTH SYSTEMS SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2008 and December 31, 2007 ASSETS (Unaudited) September 30, 2008 (Audited) December 31, 2007 Current assets: Cash $ 150,772 $ 1,218,620 Restricted cash 327,523 - Accounts receivable, net of allowance for doubtful accounts of $127,914 and $234,801, respectively 2,519,918 898,928 Prepaid and other current assets 173,041 138,890 Total current assets 3,171,254 2,256,438 Property and equipment, net of accumulated depreciation and amortization of $803,340 and $635,459, respectively 437,437 442,879 Security deposits and other assets 94,161 96,278 Deferred financing cost, net of accumulated amortization of $301,936 and $28,332, respectively - 273,604 Total assets $ 3,702,852 $ 3,069,199 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Current portion of capital lease obligation $ 25,407 $ 23,932 Accounts payable 329,582 639,881 Accrued expenses 1,637,931 1,404,310 Deferred revenue 2,261,519 962,788 Client deposits 88,243 96,350 Note payable - bank 229,000 229,000 Total current liabilities 4,571,682 3,356,261 Capital lease obligation, net of current portion 20,490 40,705 Total liabilities 4,592,172 3,396,966 Stockholders’ deficiency: Preferred Stock - 15,000,000 shares authorized; Series C Convertible - 4,625,000 shares issued and outstanding 9,250,000 9,250,000 Series D Convertible - 1,425,000 and 837,500 shares issued and outstanding, respectively 2,850,000 1,675,000 Common Stock $.001 par value - 150,000,000 shares authorized; 7,570,304 and 7,365,361 issued and outstanding, respectively 7,570 7,365 Additional paid-in capital 17,186,553 14,431,040 Accumulated deficit (30,183,443 ) (25,691,172 ) Total stockholders' deficiency (889,320 ) (327,767 ) Total liabilities and stockholders' deficiency $ 3,702,852 $ 3,069,199 See accompanying notes to the consolidated financial statements. 1 Table of Contents HEALTH SYSTEMS SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For The Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Net sales $ 3,022,584 $ 1,463,902 $ 9,517,662 $ 4,465,026 Cost of sales 1,692,334 1,159,298 5,461,193 3,516,235 Gross profit 1,330,250 304,604 4,056,469 948,791 Operating expenses Selling and marketing 372,403 512,432 1,123,241 1,581,678 Research and development 114,537 425,301 701,663 1,173,465 General and administrative 1,390,324 659,100 3,938,903 1,636,737 Depreciation and amortization 57,434 39,832 172,747 116,886 Impairment of development costs 6,000 - 71,475 - Interest 239,771 5,122 284,751 39,129 Total operating expenses 2,180,469 1,641,787 6,292,780 4,547,895 Net loss (850,219 ) (1,337,183 ) (2,236,311 ) (3,599,104 ) Deemed preferred stock dividend 2,255,960 1,432,801 2,255,960 1,631,694 Net loss applicable to common shareholders $ (3,106,179 ) $ (2,769,984 ) $ (4,492,271 ) $ (5,230,798 ) Basic and diluted net loss per share $ (0.42 ) $ (0.40 ) $ (0.61 ) $ (0.79 ) Basic and diluted weighted average shares outstanding 7,412,938 6,953,010 7,394,759 6,645,215 See accompanying notes to the consolidated financial statements. 2 Table of Contents HEALTH SYSTEMS SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) Nine Months Ended September 30, 2008 September 30, 2007 Cash flows from operating activities: Net loss $ (2,236,311 ) $ (3,599,104 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense 421,340 49,311 Depreciation and amortization of property and equipment 172,747 116,886 Amortization of software development costs - 1,392,452 Amortization of financing fees 273,604 - Loss on disposal of assets 2,095 16,047 Impairment of software development 71,475 - Changes in operating assets and liabilities: Accounts receivable (1,514,104 ) 122,417 Allowance for doubtful accounts (106,887 ) (20,742 ) Royalties and referral fees receivable - 13,300 Prepaid expenses and other current assets (33,163 ) (96,314 ) Security deposits 2,117 (1,617 ) Accounts payable (310,299 ) 145,914 Accrued expenses 311,894 47,550 Deferred revenue 1,298,731 (156,822 ) Customer deposits (8,106 ) 10,870 Net cash used in operating activities (1,654,867 ) (1,959,852 ) Cash flow from investing activities: Increase in restricted cash (327,523 ) - Earn out payment related to purchase of CareKeeper Software, Inc. - (77,207 ) Adjustment to the purchase price of CareKeeper Software, Inc. (120,906 ) Purchase of property and equipment (170,388 ) (125,077 ) Increase in software development costs (71,475 ) (742,762 ) Net cash used in investing activities (569,386 ) (1,065,952 ) Cash flow from financing activities: Repayment of capital lease obligation (18,740 ) (11,142 ) Proceeds from the exercise of warrants 145 - Proceeds from the issuance of Common Stock - 27,518 Proceeds from the issuance of Preferred Stock 1,175,000 2,500,000 Net cash provided by financing activities 1,156,405 2,516,376 Decrease in cash (1,067,848 ) (509,428 ) Cash, beginning of period 1,218,620 558,764 Cash, end of period $ 150,772 $ 49,336 Supplemental cash flow data: Cash paid during the period for interest expense $ 11,147 $ 39,128 Non cash financing and investing activities: Issuance of common stock to members of acquired company $ 78,273 $ - Equipment acquired under capital lease $ - $ 86,408 Increase in software development costs as a result of an accrued earn out payment to sellers of an acquired company $ 71,475 $ - Deemed dividend on issuance of preferred stock $ 2,255,960 $ 1,631,694 See accompanying notes to the consolidated financial statements. 3 Table of Contents HEALTH SYSTEMS SOLUTIONS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) 1 .
